DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in reply to Applicants’ correspondence of 10/12/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 05/24/2021 Applicants elected without traverse the invention of Group I (claims 44-58 directed to methods of treatment selection of evaluation comprising analysis of polymorphisms).
Claims 59-63 remain withdrawn as set forth on page 2 of the Office Action of 08/12/2021.  

Withdrawn Claim Objections
The objection to claims 46, 49 56 and 57 as set forth on page 2 of the Office Action of 08/12/2021 is withdrawn in light of the amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 2-3 of the Office Action of 08/12/2021 is withdrawn in light of the amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 101 – Patent ineligible subject matter
The rejection of claims under 35 U.S.C. 101, as set forth on pages 3-8 of the Office Action of 08/12/2021 is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 112 – Scope of Enablement
Maintained in Part
Claims 44, 46-49, 51 and 64-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods that require, as consonant with the recited limitations of the rejected claims:
detecting and H/H 131 FcγRIIa gentoye in a human subject and predicting an increased response to treatment of follicular lymphoma with Rituximab 

is not enabling for the breadth of the methods as claimed which encompass determining the responsiveness of treatment of any neoplastic diseases with any therapy. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Nature of the invention and breadth of the claims

The claims encompass the analysis of any type of subject organism.
The claims encompass determining response in the treatment of any neoplastic disease.
The claims encompass determining response to any antineoplastic treatment.
The claims require knowledge of a correlation between any genotype and responsiveness to treatment of any neoplastic disease with any antineoplastic therapy.
Direction provided by the specification and working example
The instant specification teaches the analysis of the association between the genotype at the FcγRIla 131 and FcγRIlla 158 polymorphisms in individuals of a study population and response of follicular lymphoma to treatment with Rituximab.
The specification teaches that subjects with the H/H genotype of the of FcγRlla 131 allele are more likely to respond to Rituximab treatment of follicular lymphoma as measured by either a partial response or a complete response compared to subjects with either an H/R or R/R genotype (Fig 8; p. 27).  The specification further teaches that subjects with the V/V genotype of the of FcγRIlla 158 allele are more likely to respond to Rituximab treatment of follicular lymphoma as measured by either a partial response or a complete response compared to subjects with either an V/F or F/F genotype (Fig 7; p. 26). 

The instant specification does not provide any examples of treatment of neoplastic diseases other than non-Hodgkin’s lymphoma that is follicular lymphoma.
The instant specification does not provide any examples of any antineoplastic treatments other than Rituximab monoclonal therapy. .
State of the art, level of skill in the art, and level of unpredictability
While the state of the art and level of skill in the art with regard to the detection of a genotype composed of known polymorphic alleles is high, the level of unpredictability in associating any particular genotype with a phenotype is even higher.  The level of unpredictability is demonstrated by the prior art, the post filing art, and the instant specification.
Because the claims encompass determining response to treatment of any neoplastic disease, while the specification exemplifies only follicular lymphoma, it is relevant to point out the unpredictability in extrapolating the instant results to other neoplastic diseases. Galimberti et al (2007) teach that the FcγRlla 131 and FcγRIlla 158 polymorphisms are not indicative of response to rituximab therapy treatment of mantle cell lymphoma (p.315 - Results; Figure 1). Additionally, Farag et al (2004) teaches that the FcγRIla 131 and FcγRIlla 158 polymorphisms are not indicative of response to rituximab therapy treatment of B-cell chronic lymphocytic leukemia (p.1473 - Results; Table 2).

Quantity of experimentation required
An undue amount of experimentation would be required to make and use the invention in the full scope of the instant claims. Such experimentation would require a case: control analysis of any treatment of any neoplastic disease. Even if such experimentation were to be performed, there is not particular indication that any associations other than those specifically disclosed in the instant application would be revealed. |
Conclusion
After consideration of the teaching of the specification and the specific working examples, considering the breadth of the claims, and the unpredictability in the art, it is 
Response to Remarks
Applicants Remarks of 11/09/2021 (p.5), assert that in view of the amendments the rejection may be withdrawn.  Initially it is noted that in light of the amendments to the claims the portion of the rejection as applied to detection of specific genotypes and the analysis of non-human subjects has been withdrawn.  The Examiner maintains that the claims still encompass non-enabled subject matter with regard to the breadth of the claims any treatment of any neoplastic disease.

Withdrawn Rejection - Double Patenting
The rejection of claims on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,109,255., as set forth on pages 12-13 of the Office Action of 08/12/2021, is withdrawn in light of the terminal disclaimer which has been approved.

Conclusion
No claim is allowed.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634